UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) – May 11, 2010 Farmers Capital Bank Corporation (Exact name of registrant as specified in its charter) Kentucky 0-14412 61-1017851 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 309Frankfort, KY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (502) 227-1668 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Farmers Capital Bank Corporation (the “Company”) held its Annual Meeting of Shareholders on May 11, 2010 (the “Meeting”). Listed below are the voting results on proposals considered and voted upon at the Meeting, all of which were described in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 1, 2010. 1. A proposal to ratify the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the calendar year 2010. Votes For Votes Against Votes Abstained 2. The election of the following nominees as directors of the Company. Nominee Votes For Votes Withheld Broker Non-votes Lloyd C. Hillard, Jr. 0 Michael J. Crawford 0 R. Terry Bennett 0 Dr. William C. Nash 0 3. A proposal to endorse the Company’s overall executive compensation programs and procedures. Votes For Votes Against Votes Abstained 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Farmers Capital Bank Corporation Date 5-11-10 /s/ Doug Carpenter C. Douglas Carpenter Senior Vice President, Secretary, and Chief Financial Officer 3
